Motion to dismiss defendant’s cross appeal denied. The Appellate Division’s June 7, 1984 orders vacated the prior stay granted by Supreme Court pursuant to CPLR 5519 (c) and validly conditioned a stay pending appeal to this court on the posting of a bond. Defendant’s failure to post the bond does not, however, deprive this court of jurisdiction over his appeal. Defendant’s papers submitted in opposition to the motion are treated as an application pursuant to CPLR 5519 (c) for the *1014issuance of a stay by this court. A stay of enforcement of the judgment pending the determination of defendant’s appeal is granted, on the condition that defendant serve and file an undertaking in compliance with CPLR 2501 and CPLR 2505 in the amount of $11,000 on or before April 11, 1985. Motion to dismiss plaintiff’s appeal denied.
Judge Kaye taking no part.